Citation Nr: 0719795	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-36 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in
Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of emergency medical 
treatment rendered at the Highland Regional Medical Center 
from May 23 through May 29, 2005.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 decision by the 
VAMC in Bay Pines, Florida.

In March 2006, the Board remanded the matter to afford the 
veteran an opportunity for a hearing.

In April 2007, the veteran withdrew his prior request for a 
Board hearing, in writing.


FINDING OF FACT

It is at least as likely as not that there was a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility during the period of hospitalization at the 
Highland Regional Medical Center from May 23 to May 29, 2005.


CONCLUSION OF LAW

The requirements for eligibility for payment or reimbursement 
of emergency medical treatment rendered at the Highland 
Regional Medical Center from May 23 to May 29, 2005, have 
been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.1000-17.1005 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Analysis

The veteran seeks payment or reimbursement for emergency 
services rendered for non-service-connected conditions in a 
non-VA facility from May 23 through May 29, 2005, under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

To be eligible for reimbursement under these provisions, the 
treatment must satisfy all of the following conditions:

        (1)  The emergency services were provided in a 
hospital emergency department or a similar facility 
providing emergency care;
        
        (2) A prudent layperson would have reasonably 
expected that delay in seeking immediate medical 
attention for the initial evaluation and treatment would 
have been hazardous to life or health;
        
        (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would 
not have been considered reasonable by a prudent 
layperson;
        
        (4) The care beyond the initial emergency 
evaluation and treatment was for a continued medical 
emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or 
other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran;
        
        (5) The veteran was enrolled in the VA health care 
system at the time the emergency treatment was furnished 
and had received medical services under 38 U.S.C. 
Chapter 17 within two years before the non-VA emergency 
treatment;
        
        (6) The veteran is financially liable to the non-VA 
provider of the emergency treatment;
        
        (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency 
treatment;
        
        (8) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case 
of an accident or work-related injury; and
        
        (9) The veteran is not eligible for reimbursement 
under 38 U.S.C. § 1728, which applies primarily to 
emergency treatment for a service-connected disability. 
(Eligibility under § 1728 is neither claimed nor 
apparent from the record.)
38 C.F.R. § 17.1002.

Primarily at issue in this case is the fourth element, and in 
particular, whether the care beyond the initial emergency 
evaluation and treatment was for a continued medical 
emergency of such a nature that the veteran could not have 
been safely discharged or transferred to a VA or other 
Federal facility.

The facts of this case are not in dispute.  On May 23, 2005, 
the veteran experienced irregular heart beat and dizziness.  
Upon presenting himself at the Highlands Regional Medical 
Center in Sebring, Florida, the veteran reported that he had 
been hooking up a bush-hog to his tractor when he felt a 
fading sensation and almost blacked out.  He reported having 
three separate episodes, and that he may have passed out on 
occasion.  He also reported having similar episodes of rapid 
heart rates and irregular rhythm during the past week.  
Records show that the veteran was admitted to a medical floor 
with telemetry, and that he contacted VA within 24 hours.  
The veteran was found to have paroxysmal atrial fibrillation, 
and his potassium was low.  There was no evidence of 
ischemia.  The veteran was discharged from the hospital on 
May 29, 2005.

The VAMC initially denied payment or reimbursement for the 
emergency medical treatment rendered from May 23 to May 29, 
2005, because a prudent layperson would not have reasonably 
viewed the hospital admission "for dizziness" as an 
emergency, or thought that a delay in seeking immediate 
attention would have been hazardous to life or health; and VA 
facilities were feasibly available to provide the care.

In July 2005, a VA physician reviewed the veteran's claims 
file and noted that the documentation of the episode of care 
was poor; and that the veteran was hospitalized both for 
dizziness and irregular heart beat.  At that time the VA 
physician concluded that the veteran's presentation at the 
Highlands Regional Medical Center was emergent, and that VA 
facilities were not feasibly available at time of 
presentation.

The criteria for payment or reimbursement for emergency 
services in non-VA facilities under 38 U.S.C.A. § 1725 
include the requirement that the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(citations omitted) (emphasis in original).  The Board notes 
that 38 C.F.R. § 17.1002, one of the regulations implementing 
the Veterans Millennium Health Care and Benefits Act, also 
defines emergency services.  See 38 C.F.R. § 17.1002(b).  
Although certainly not a binding definition when considering 
reimbursement under 38 C.F.R. § 17.120, it does provide a 
frame of reference.  

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

Here, the VAMC has agreed that the veteran's initial 
evaluation and treatment on May 23, 2005, was emergent.  The 
question now becomes whether there was a continued medical 
emergency of such a nature that the veteran could not have 
been safely discharged or transferred to a VA or other 
Federal facility.

The Board finds some evidence against a finding of a 
continued medical emergency in this case.  The VA physician 
who reviewed the veteran's claims file in July 2005 opined 
that the veteran's medical condition was stable throughout 
the entirety of the hospitalization, beginning on May 23, 
2005.  Hospital records revealed no documented episodes of 
paroxysmal atrial fibrillation whatsoever.  The physician 
suggested that the multi-day duration of hospitalization was 
to obtain therapeutic anticoagulation, and was not because of 
medical instability.

There is also some evidence that supports a finding of a 
continued medical emergency in this case.  In June 2005, 
Daniel T. Parnassa, M.D., one of the veteran's treating 
physicians during the hospitalization, opined that it was not 
a wise choice to transfer the veteran, given his multiple 
episodes of dizziness and irregular heart rhythm prior to 
admission that may have represented something other than 
atrial fibrillation-quite possibly heart block or other 
abnormal ventricular arrhythmias including ventricular 
tachycardia or ventricular fibrillation.  Dr. Parnassa also 
noted that the veteran continued to have episodes of 
dizziness due to atrial fibrillation following his hospital 
discharge; and that these additional episodes further 
document the instability of the veteran's medical condition.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, the Board finds that there was a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility during the period of hospitalization from 
May 23 to May 29, 2005.  Assuming that all other criteria for 
reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1002 are satisfied, the veteran is entitled to 
payment or reimbursement of emergency medical treatment 
rendered at the Highland Regional Medical Center from May 23 
through May 29, 2005.

In reaching this decision, the Board has extended the benefit 
of the doubt to the veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to payment or reimbursement of emergency medical 
treatment rendered at the Highland Regional Medical Center 
from May 23 through May 29, 2005, is granted.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


